Per Curiam.

At all times pertinent to this cause of action, R.C. 3937.181(B) required insurers to offer underinsured motorist coverage under two circumstances: (1) “* * * to each applicant for new automobile or motor vehicle liability insurance,” and (2)- “to each named insured *89policyholder at the time of the first policy renewal after September 1, 1980, if underinsured motorist coverage is not in force or has not been previously offered.” The parties agree that State Farm complied with the requirement for offering coverage at the first policy renewal after September 1, 1980. We must decide whether State Farm was also required to offer underinsured motorist coverage with the March 15 policy, thereby treating Hoskins as an “applicant for new automobile or motor vehicle liability insurance,” when he paid the renewal amount. We answer this question in the negative.
R.C. 3937.181(B) required insurers to allow their insureds to accept or reject underinsured motorist coverage at the first opportunity. Such coverage was to be offered to each new applicant and also at the initial renewal if the insured did not have the coverage. An insurer was not required to re-offer the coverage after the insured had rejected these initial opportunities.
Hoskins had previously rejected State Farm’s offer of underinsured motorist coverage. When he paid the amount due on his renewal notice, he did not submit a new application for insurance. State Farm simply reinstated Hoskins’ coverage with the same limits. Under these circumstances, Hoskins was not an “applicant for new automobile or motor vehicle liability insurance” within the meaning of R.C. 3937.181. State Farm was not required to offer underinsured motorist coverage when it reinstated Hoskins’ coverage on March 15. We therefore reverse the judgment of the court of appeals.

Judgment reversed.

Locher, Holmes and Wright, JJ., concur.
Douglas, J., concurs in judgment only.
Celebrezze, C.J., concurs in part and dissents in part.
Sweeney and C. Brown, JJ., dissent.